Citation Nr: 1107542	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  06-20 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for residuals of a stroke.

2.  Entitlement to service connection for a mental disability.

3.  Entitlement to service connection for a heart disability.

4.  Entitlement to service connection for a back disability.

5.  Entitlement to service connection for headaches, to include 
as secondary to service-connected left ear disabilities.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney




WITNESSES AT HEARING ON APPEAL

Appellant and R. A.


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel 


INTRODUCTION

The Veteran had active service from April 1975 to July 1975.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi. 

The Veteran testified at a hearing before a Veterans Law Judge 
(VLJ) from the Board in August 2007.  A transcript of that 
hearing is of record.

In May 2008, the Board remanded this matter to RO via the Appeals 
Management Center (AMC) in Washington, DC, for additional 
development.

In a July 2010 decision, the Board denied entitlement to service 
connection for residuals of stroke, mental disability, heart 
disability, and back disability as well as remanded the claim for 
entitlement to service connection for headaches for additional 
development, to include obtaining a VA medical opinion.  The 
Veteran appealed the Board's decision to the United States Court 
of Appeals for Veterans' Claims (Court).

In December 2010, the Court granted the parties' Joint Motion for 
Partial Remand of the Board's July 2010 decision.  Pursuant to 
the actions requested in the December 2010 Joint Motion, the 
Court vacated the Board's decision and remanded the issues of 
entitlement to service connection for residuals of stroke, mental 
disability, heart disability, and back disability to the Board 
for readjudication.

The appeal is REMANDED to the RO via the AMC.  VA will notify the 
appellant if further action is required.


REMAND

A December 2010 letter from the Board notified the Veteran that 
the VLJ who conducted his August 2007 hearing was no longer 
employed by the Board and advised him of the opportunity to 
provide testimony before a current VLJ of the Board.

In his December 2010 response, the Veteran requested a hearing 
before a VLJ at the RO.

Pursuant to 38 C.F.R. § 20.700 (2010), a hearing on appeal will 
be granted to an appellant who requests a hearing and is willing 
to appear in person.  38 U.S.C.A. § 7107 (West 2002) (pertaining 
specifically to hearings before the Board).  Since the RO 
schedules Travel Board hearings, a remand of these matters to the 
RO is warranted.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a 
Travel Board hearing at the earliest 
available opportunity.  The RO should notify 
the Veteran and his attorney of the date and 
time of the hearing, in accordance with 38 
C.F.R. § 20.704(b) (2010).  After the 
hearing, the claims file should be returned 
to the Board in accordance with current 
appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

